Citation Nr: 1007801	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  04-09 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's psychiatric disorder.

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to the Veteran's psychiatric 
disorder.

4.  Entitlement to service connection for impotency, to 
include as secondary to the Veteran's psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 
1967.
        	
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Jackson, Mississippi.  The RO in Montgomery, Alabama 
is currently handling the appeal.

In May 2006 and October 2007 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now partially ready for appellate disposition.

The Board notes that the psychiatric claim on appeal has been 
developed to include only posttraumatic stress disorder.  
However, the Court of Appeals for Veterans Claims has 
recently held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the 
claim on appeal has been recharacterized to include any 
psychiatric disorder.

The Board notes that there does not appear to be a waiver of 
review by the agency of original jurisdiction for additional 
evidence received by VA since the last supplemental statement 
of the case.  However, as the single claim that is being 
adjudicated by the present decision is being granted, the 
Board finds there is no risk of prejudice to the Veteran from 
proceeding without the waiver.  As such, this additional  
evidence needs not been reviewed by the RO prior to 
adjudication by the Board.

The issues of entitlement to service connection for 
hypertension, coronary artery disease, and impotency are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's psychiatric disorder was incurred in service 
and has been causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's 
psychiatric disorder have been met.  38 U.S.C.A. §§101(24), 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the Veteran's 
claim for service connection.  This is so because the Board 
is taking action favorable to the Veteran by granting service 
connection his psychiatric disorder; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

Here, the Veteran has a current diagnosis of an anxiety 
disorder, NOS, recently documented in a July 2009 VA 
examination report.  He has also been recently diagnosed with 
posttraumatic stress disorder (PTSD) and depressive disorder, 
NOS, in an October 2007 private medical report, and with PTSD 
with anxiety in a February 2006 private medical report.    

While the Veteran's service treatment records are negative 
for psychiatric treatment or complaints, there is nonetheless 
evidence supporting the in-service incurrence of his current 
disorder.  Throughout the course of this appeal, the Veteran 
has argued that the October 1966 death of his friend, A.M. 
D., by sniper fire has caused him longstanding psychiatric 
problems.  On review of the development accomplished by the 
RO pursuant the Board's last remand, the Board finds that the 
Veteran's contentions in this regard have been sufficiently 
corroborated.  In a June 2009 response from the U.S. Army and 
Joint Services Records Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Unit Records Research (CURR)), it 
was confirmed that the 524th Quartermaster Company was 
stationed at Cam Ranh Bay, and that on October 17, 1966, 
Private First Class A. D. died from small arms fire in the 
Ninh Thuan Province.  The Veteran's personnel records show 
that he served in the 524th Quartermaster Company from June 
1966 through June 1967.  This evidence supports the Veteran's 
contentions.  The Board finds no reason to doubt the 
credibility or the competency of either the Veteran's 
statements.                      His contentions are 
internally consistent, and consistent with the record as a 
whole.  For these reasons, the Board finds that the in-
service incurrence of the Veteran's current psychiatric 
disorder has been established.

In addition, the file contains two medical opinions relating 
the Veteran's current conditions to service, and no evidence 
to the contrary.  In the October 2007 psychiatric evaluation 
by Jack L. Bentley, Jr., Ph.D., Dr. Bentley stated, "[i]t is 
the opinion of this clinician that [the Veteran] does have a 
40-year history of PTSD which is directly connected to his 
wartime experiences in Vietnam. The three primary 
contributing factors appear to the be [the] death of his best 
friend, Private D., while on night patrol."  Similarly, in 
the February 2006 report of the Veteran's treating physician, 
Sabrina N. Morgan, M.D., it was concluded that the Veteran 
suffers from continued anxiety and PTSD due to the death of 
Private D.  Dr. Morgan further concluded, "[i]n my medical 
opinion, this Veteran should be service connected for PTSD 
due to his experience for his military services."  

As noted, the claims file contains no evidence to the 
contrary of these nexus opinions.  VA examinations were 
conducted in June 2006 and July 2009 but contain no nexus 
findings.  The Board finds that at the very least, the 
evidence is in equipoise as to the relationship between the 
Veteran's current psychiatric disorder and service.  
Resolving all doubt in favor of the Veteran, the evidence 
supports an award of service connection for the Veteran's 
disorder.


ORDER

Service connection for the Veteran's psychiatric disorder is 
granted.


REMAND

As noted by the Board in its May 2006 remand and in 
correspondence from the Veteran, including that from October 
2002, the Veteran has contended that his hypertension, 
coronary artery disease, and impotency are, in various ways, 
related to his psychiatric disorder.  Service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury. 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board notes that the Veteran has not 
been provided notice of what is required to establish 
secondary service connection for each of his claims.  This 
notice should be afforded.  

Here, the record shows current diagnoses of hypertension, 
coronary artery disease, and impotence, by way of November 
2002 VA examination reports.  As the decision above awards 
the Veteran service connection for his psychiatric disorder, 
a VA examination is necessary to determine whether a 
relationship exists between these disorders.  The Board notes 
that in a recently submitted but undated report of Dr. 
Morgan, the Veteran's hypertension has been loosely 
associated with his psychiatric disorder.  The claims file 
contains no other opinions in this regard.  

Further, in a September 2002 private medical report of 
Sathyan V. Iyer, M.D., Dr. Iyer stated that the Veteran's 
current conditions, including hypertension, coronary artery 
disease, and impotence "may be associated with his exposure 
to Agent Orange while he was serving in Vietnam."  While 
there is generally no positive association between exposure 
to herbicides and any condition that the Secretary of 
Veteran's Affairs (Secretary) has not specifically determined 
a presumption of service connection is warranted, on remand 
the examiner should also address Dr. Iyer's finding.  See 
Notice, 59 Fed. Reg. 341-46 (1994).  

Finally, internal documents from October 2002 appear to 
indicate that the Veteran may be receiving Social Security 
disability benefits.  The Veteran should be asked if he is 
receiving such benefits, and if so, all records considered by 
that agency in deciding the Veteran's claim for disability 
benefits, including a copy of any decision, should be 
obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well); 38 C.F.R. § 3.159(c)(2) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), that includes but is not 
limited to, an explanation as to what 
information or evidence is needed to 
substantiate a secondary service 
connection claim.

2.  Ask the Veteran if he receives Social 
Security disability benefits.  If so, 
obtain the Social Security Administration 
(SSA) records pertinent to the Veteran's 
claim for Social Security disability 
benefits including a copy of any decision 
and copies of the medical records relied 
upon concerning that claim.  

3.	Afford the Veteran a VA examination to 
ascertain 
the nature and etiology of the following 
currently-diagnosed disorders:  
a.	hypertension
b.	coronary artery disease
c.	impotency

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
disorders are in any other way causally 
related to his active service, including 
to Agent Orange exposure, or are causally 
related to or have been aggravated by his 
service-connected psychiatric disability.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


